DETAILED ACTION
Status of Claims
This Office Action is in response to the election filed on 07/19/2021. Claims 10-16 have been elected, and so claims 1-9 and 17-20 are withdrawn from consideration. Claims 10-16 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement submitted on 08/27/2019 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Invention II (claims 10-16) in the reply filed on 07/19/2021 is acknowledged. The traversal is on the grounds that “the Office has failed to describe separate utility for any of Inventions I, II, or III” and “a search burden has not been established.”  This is not found persuasive for the following reasons:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination. Although applicant has argued that these inventions recite similar elements, the examiner has determined that they do have separate utility from one another. For example, Invention I has separate utility from Inventions II and III, since it deals with assigning vehicles to transportation requests based on each vehicle’s fuel octane content. The invention deals with selecting a vehicle in this way and determining a travel route for a transportation request, which can be used separately from Inventions II and III, since they deal with providing refueling recommendations along a travel route and a system for providing a recommendation to fill different fuel tanks to particular fuel levels. Additionally, Invention II has separate utility from Inventions I and III because it focuses on providing refueling recommendations relative to a transportation request, and 
A search burden has been established in the restriction requirement mailed 05/19/2021. As was explained there, Inventions I, II, and III would each require a search in at least CPC groups G01C 21/3438, G01C 21/3697, and G01C 21/3492, respectively, along with a unique text search for each of the inventions. Therefore, there would be a search burden as evidenced by the separate classifications and fields of search.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “196” has been used to designate both an instrument panel and a message center in FIG. 1.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: reference character 204 on p. 17 ll. 7 and 9.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 530 in FIG. 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 
Specification
The disclosure is objected to because of the following informality: the phrase “canister 6622” should be replaced with “canister 662” on p. 58 l. 19.
Appropriate correction is required.
The use of the terms WI-FI, BLUETOOTH, and WIMAX, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-13 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 10:
Step 1: Claim 10 is directed towards a method for providing a refueling recommendation for a vehicle participating in a vehicle-for-hire service.
Step 2A, prong 1: Claims 10 recites the abstract concept of providing a refueling recommendation for a vehicle participating in a vehicle-for-hire service. This abstract idea is described at least in claim 10 by the step of providing the refueling recommendation with a fuel type and fuel fill amount based on a transportation request received from a customer. This step falls into the organizing human activity grouping of abstract ideas as it includes a human providing the recommendation based on the received transportation request. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations by a human being.
Step 2A, prong 2: Claim 10 fails to recite any elements additional to the abstract concepts which would integrate the abstract idea into a practical application.
Step 2B: Since claim 10 does not recite any additional elements which amount to an inventive concept, there are no additional elements amounting to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claim 10 is not patent-eligible.
Regarding claims 11-13 and 15-16:
Dependent claims 11-13 and 15-16 only recite limitations further defining the organized human activity and recite additional limitations which could be performed by a human being (i.e. determining a travel route based on the starting and ending locations) and data output (i.e. sending the refueling recommendation to a driver device or a customer device that submitted the transportation request). These limitations are considered steps of organizing human activity and additional steps that amount to necessary data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burlingham et al. (US 9,243,929 B2), hereinafter Burlingham, in view of Konrardy et al. (US 10,042,359 B1), hereinafter Konrardy.
	Regarding claim 10:
Burlingham discloses providing a “refueling recommendation based on a transportation request received from a customer and where the refueling recommendation includes a fuel type and a fuel fill amount.” (See at least Burlingham col. 2 ll. 49-59, col. 6 ll. 18-56, and FIGS. 3-4 reproduced below, which disclose a method of “planning fuel purchases along the entire route to the destination” by providing an “output recommending one or more refueling stations at which to stop and a quantity of fuel to purchase at each of the one or more refueling stations.” Since the exact quantity and price of fuel is included as part of the output, it is implied that the fuel type is also known.)

    PNG
    media_image1.png
    543
    376
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    536
    368
    media_image2.png
    Greyscale

Burlingham does not specifically disclose a “method comprising: providing a refueling recommendation for a vehicle participating in a vehicle-for-hire service.” However, Konrardy does teach this limitation. (See at least Konrardy col. 6 l. 43-col. 7 l. 40 and col. 52 l. 53-col. 53-l. 5, which disclose planning optimal routes “for carpooling or vehicle sharing, delivery or other commercial use, emergency response (e.g., a “self-driving to hospital” mode), non-driving passenger pick-up and drop-off (e.g., children, elderly, etc.), autonomous parking and retrieval, or other purposes,” and determining an appropriate “time and location for refueling or recharging” for the vehicle.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel purchase planning method disclosed by Burlingham by implementing it for a vehicle participating in a vehicle-for-hire service as taught by Konrardy, because this modification facilitates the circumstances of the vehicle driving the route 
	Regarding claim 13:
Burlingham in combination with Konrardy discloses the “method of claim 11,” and Burlingham further discloses “wherein providing the refueling recommendation includes sending the refueling recommendation to a driver device used by a driver of the vehicle.” (See at least Burlingham col. 2 ll. 31-41, col. 6 ll. 18-56, and FIGS. 3-4 reproduced above, which disclose that as part of the method, a user’s “mobile device will include a display screen and will display a route to the recommended refueling stations.”)
Burlingham does not specifically disclose “wherein the vehicle-for-hire service is a ride-sharing service or a ride-hailing service.” However, Konrardy does teach this limitation. (See at least Konrardy col. 6 l. 64-col. 7 l. 21, which disclose implementing the method “for carpooling or vehicle sharing, delivery or other commercial use, emergency response (e.g., a “self-driving to hospital” mode), non-driving passenger pick-up and drop-off (e.g., children, elderly, etc.), autonomous parking and retrieval, or other purposes.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel purchase planning method disclosed by Burlingham by implementing it for a vehicle participating in a ride-sharing service as taught by Konrardy, because this modification facilitates the circumstances of the vehicle driving the route and the specified user preferences being taken into account when planning the optimal route. (See at least Konrardy col. 6 l. 64-col. 7 l. 21.)
	Regarding claim 14:
Burlingham in combination with Konrardy discloses the “method of claim 13,” and Konrardy further discloses “wherein the vehicle-for-hire service is the ride-sharing service or the “the vehicle 108 may be controlled fully autonomously along the route to the refueling or recharging location (block 918) and cause the vehicle 108 to refuel or recharge (block 920). Upon completion of refueling or recharging, a fully autonomous return route to a return location may be obtained (block 922), and the vehicle 108 may be controlled fully autonomously along the return route to the return location (block 924).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel purchase planning method disclosed by Burlingham by autonomously controlling a vehicle that is part of a ride-sharing service to refuel at a specified time and location as taught by Konrardy, because this modification allows the vehicle to follow “a fully autonomous route (i.e., a route the vehicle 108 can traverse using only fully autonomous operation, without manual or semi-autonomous operation) between the current location and the refueling or recharging location,” and provides more freedom so that “the vehicle 108 may travel from a drop-off location near an entrance to a building but may return to a parking space in a remote garage, where the vehicle 108 may park until recalled by the vehicle operator,” for example. (See at least Konrardy col. 55 l. 61-col. 56 l. 12 and col. 56 ll. 34-56.)
Regarding claim 15:
Burlingham in combination with Konrardy discloses the “method of claim 11,” and Burlingham further discloses “wherein providing the refueling recommendation further comprises sending the refueling recommendation to a customer device used by a customer that submitted the transportation request.” (See at least Burlingham col. 2 ll. 13-41, col. 6 ll. 18-56, “map program is able to determine a route to the destination,” and the mobile device is able to display this route along with the “recommended fuel purchase plan.”)
Burlingham does not specifically disclose “wherein the vehicle-for-hire service is a vehicle-sharing service.” However, Konrardy does teach this limitation. (See at least Konrardy col. 6 l. 64-col. 7 l. 21, which disclose implementing the method “for carpooling or vehicle sharing, delivery or other commercial use, emergency response (e.g., a “self-driving to hospital” mode), non-driving passenger pick-up and drop-off (e.g., children, elderly, etc.), autonomous parking and retrieval, or other purposes.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel purchase planning method disclosed by Burlingham by implementing the method for a vehicle-sharing service as taught by Konrardy, because this modification facilitates the circumstances of the vehicle driving the route and the specified user preferences being taken into account when planning the optimal route. (See at least Konrardy col. 6 l. 64-col. 7 l. 21.)
	Regarding claim 16:
Burlingham in combination with Konrardy discloses the “method of claim 11,” and Burlingham further discloses “wherein the refueling recommendation further includes instructions pertaining to a location of a fuel filling station that is dispensing the fuel type and driving directions to the location of the fuel filling station.” (See at least Burlingham col. 6 ll. 18-56 and FIGS. 3-4, which disclose “displaying a recommended fuel purchase plan”
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burlingham in combination with Konrardy as applied to claim 10 above, and further in view of Koenig et al. (US 2017/0287237 A1), hereinafter Koenig.
Regarding claim 11:
Burlingham in combination with Konrardy discloses the “method of claim 10,” and Burlingham further discloses the following limitations:
“wherein the transportation request includes a starting location and an ending location.” (See at least Burlingham col. 6 ll. 50-56 and FIG. 4 reproduced above, which disclose that the method involves “displaying a map 80 that highlights the start 82, destination 84, route 86, and the location of refueling stations 88 that are part of the recommended fuel purchase plan.”)
“wherein a travel route is determined based on the starting location and the ending location.” (See at least Burlingham col. 1 ll. 32-45, which disclose that the method involves “accepting user entry of a destination for traveling in the automobile. The method then automatically identifies a current location and determines a route to the destination.”)
“where the… fuel fill amount [is] based on the travel route.” (See at least Burlingham col. 4 ll. 27-39, col. 6 l. 57-col. 7 l. 5, and FIG. 5, which disclose determining and recommending “a quantity of fuel to purchase at each of the one or more refueling stations in order to reach the destination without running out of fuel and minimizing the price of fuel purchased.”)
Burlingham in combination with Konrardy does not specifically disclose “where the fuel type… [is] based on the travel route.” However, Koenig does teach this limitation. (See at least Koenig ¶¶ 30, 50-51, and 86, which disclose a “fuel-recommendation system” in which “the identified recommended fuel type is determined based on driver's preference.” These paragraphs also disclose that “a user may desire fuel recommendations that take into account future travel conditions along a route to the destination.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel purchase planning method disclosed by Burlingham in combination with Konrardy by determining a recommended fuel type based on a specified travel route as taught by Koenig, because this modification allows for “at least one of: maximizing vehicle engine power output level under normal load, maximizing vehicle engine power output level under high load, maximizing the vehicle's fuel efficiency, minimizing vehicle's emissions and minimizing wear on the vehicle.” (See at least Koenig ¶ 86.)
	Regarding claim 12:
Burlingham in combination with Konrardy and Koenig discloses the “method of claim 11,” and Burlingham further discloses “wherein the fuel type and the fuel fill amount are further a function of one or more of a vehicle speed, a number of occupants, a cargo load, an amount of an altitude increase corresponding to the travel route and current and forecast weather conditions and traffic conditions corresponding to the travel route.” (See at least Burlingham col. 2 l. 60-col. 3 l. 13, which disclose that “the method accepts user entry of a target duration for traveling from the current location to the destination, and determining a number of refueling station stops that may be accommodated without exceeding the target duration. In order to make such a determination, the method may assume the automobile will travel at posted speed limits or the method may access a local traffic database that provides access to currently measured speeds on major roadways. Using either measure of expected speed in each section of the route, the method may optionally determine a total travel time and subtracting the total travel time from the target duration to determine the amount of time available for stopping at the one or more refueling stations. A number of refueling station stops that may be accommodated may then be determined by dividing the amount of time available for stopping by a user-entered time delay per refueling station.” Therefore the method involves consideration of the vehicle speed and/or the traffic conditions corresponding to the travel route as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 12, consistent with the specification, the fuel type and fuel fill amount being “a function of one or more of a vehicle speed, a number of occupants, a cargo load, an amount of an altitude increase corresponding to the travel route and current and forecast weather conditions and traffic conditions corresponding to the travel route” is treated as an alternative limitation. The applicant has elected to use “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “vehicle speed” and “traffic conditions corresponding to the travel route” have been addressed here, the claim is still rejected in its entirety.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although the following were not referenced in the prior art rejections, they are still relevant to applicant’s disclosure:
Khasis (US 2017/0262790 A1) teaches a system that provides refueling recommendations with an amount and type of fuel for vehicles that are part of a vehicle fleet. The vehicles in a fleet could optionally be vehicles that are part of a ride-sharing service.
Prasad et al. (US 10,329,137 B1) teaches a smart fuel dispensing apparatus that can use data regarding a specific vehicle and/or planned trips to provide recommendations for the fuel type.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667